Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered August 12, 1997, convicting defendant, upon his plea of guilty, of criminal use of a firearm in the first degree, and sentencing him to a term of 8 to 16 years, unanimously affirmed.
Since, by its terms, defendant’s appeal waiver was limited to rulings on motions, we reach the merits of defendant’s excessive sentence claim. We perceive no basis for reduction of sentence. Concur — Nardelli, J. P., Rubin, Saxe and Friedman, JJ.